917 So.2d 377 (2005)
Dale Allen SMITH, Appellant,
v.
Mary Leigh SMITH, Individually, etc., Appellee.
No. 5D05-1965.
District Court of Appeal of Florida, Fifth District.
December 30, 2005.
Stephen E. Hilker, of Stephen E. Hilker, P.A., Palatka, for Appellant.
Nathan G. Dinitz, Daytona Beach, for Appellee.
PLEUS, C.J.
The former husband appeals a final judgment of injunction for protection against domestic violence with minor child entered by the Honorable Richard Graham. We find ample competent evidence in the record to support the judgment and decline the former husband's invitation to reweigh the evidence considered by the trial judge. Cleary v. Cleary, 711 So.2d 1302 (Fla. 2d DCA 1998). We also deny the husband's motion for attorney's fees.
AFFIRMED.
SAWAYA and ORFINGER, JJ., concur.